11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Miguel Angel Fierro, Jr.,                    * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 28390A.

Vs. No. 11-20-00266-CR                       * August 25, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment nunc pro tunc of the trial court to reflect “1/5/2019” as the
“Date of Offense” and to delete the special finding. As modified, we affirm the
judgment nunc pro tunc of the trial court.